Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2019

                                      No. 04-19-00387-CV

                  STATE OF TEXAS FOR THE PROTECTION OF R.F.,
                                   Appellant

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-01450
                         The Honorable Aaron Haas, Judge Presiding


                                         ORDER
        By order dated July 9, 2019, appellant was ordered to provide written proof that the filing
fee for filing this appeal was paid. On July 11, 2019, appellant filed a letter remitting payment.
The reporter’s record was originally due to be filed on August 5, 2019; however, our prior order
suspended that deadline. It is therefore ORDERED that the reporter’s record must be filed in
this appeal no later than thirty days from the date of this order.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court